PER CURIAM
Appellant seeks reversal of a judgment committing him for a period not to exceed 180 days pursuant to ORS 426.130. Appellant argues, among other contentions, that the trial court plainly erred by failing to advise him of the right to subpoena witnesses under ORS 426.100(l)(d). See State v. M. L. R., 256 Or App 566, 570-71, 303 P3d 954 (2013) (failure to inform a person of the right to subpoena witnesses constitutes plain error warranting reversal); State v. Grellert, 144 Or App 201, 203, 925 P2d 161 (1996) (trial court erred when it advised the appellant that it would “hear” the allegedly mentally ill person’s witnesses, but did not advise the person of the right to “subpoena” witnesses). Appellant acknowledges that the trial court told him that he had “the right to call [his] own witnesses,” but asserts that that statement did not inform him that he had the right to compulsory process. The state concedes that, under our case law, the trial court “committed plain error by failing to precisely advise appellant of that right” to subpoena witnesses. We accept the state’s concession that the failure to advise appellant of the right to subpoena witnesses constitutes plain error and, for the reasons set forth in M. L. R., exercise our discretion to correct the error. See also State v. V. B., 264 Or App 621, 623-24, 333 P3d 1100 (2014) (rejecting the state’s argument that failure to advise the appellant of her right to subpoena witnesses was harmless because she was represented by counsel, and exercising discretion to correct the trial court’s plain error).
Reversed.